 

 

AO 93 (rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT
Eastern District of Wisconsin
In the Matter of the Search of:

Four (4) email addresses that are stored at premises
controlled by Yahoo!, more fully described in Attachment A

Case No. 13-A- [2.36

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the following person
or property located in the Eastern District of Wisconsin:

See Attachment A

I find that the affidavit(s) or any recorded testimony, establish probable cause to search and seize the person or property described
above and that such search will reveal:

See Attachment B

YOU ARE COMMANDED to execute this warrant ON OR BEFORE a/ HO hj g (not to exceed 14 days)
K in the daytime between 6:00 a.m. and 10:00 p.m. C1 at any time in the day or hight because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory as required

by law and promptly return this warrant and inventory to Honorable William E. Duffin
, (United States Magistrate Judge) -

 

CO Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

 

C)for days (not to exceed 30) C) until, the facts justifying, the later specific date of
. + t ; a
Date and time issued: aang ay. 00pm. [lb B
/ ie Sr “ey rr an
City and State: Milwaukee, Wisconsin Honorable William E. Duffin _U.S. Magistrate Judge

 

 

Printed Name and Title
AO 93 (mod..5/14) Search and Seizure Warrant

 

 

 

 

 

 

 

Return
Case No: Date and time warrant executed: Copy of warrant and inventory left with:
L2-IS-0050 OS-RAIG [32K Yatton
Inventory made in the presence of: ‘
C60 See’ SirIeapWS AW SA \avtvE  SFETALETTO

 

Inventory of the property-taken and/or name of any person(s) seized:

Eat, Attounr FECOFAS
- BLEETANMEN 01 @rAoo. bom, AK
- JoZe€ M0078 Yate. to. AIT
~ CALL CAELSON 64 © Aloo. Cor7, AK
~~ KXxVews BY Aoo. Cor7, al |

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

undersigned judge.

 

Date: /0- He" R _ dua Larva
xecuting officer’s signature

ae

«

Subscribed, sworn to, and returned before me this date:

ooe_/0 be/i8

 

 

TenS, TED

Printed name and title

 

 

 

v

 
 

ATTACHMENT A
Property to Be Searched
This warrant applies to information associated with the following four email addresses that
are stored at premises controlled by Yahoo!, a company that accepts service of legal process at

701 First Avenue, Sunnyvale, California.

1. bifftannen01@yahoo.com.ar (January 1, 2012 to January 1, 2015 and April 9, .
2016 to present)
2. jorgep2007@yahoo.com.ar (January 1, 2012 to present)
3. carl_carlson09@yahoo.com.ar (January 1, 2012 to present)

4. rxnews@yahoo.com.ar (January 1, 2012 to present) .
 

ATTACHMENT B
Particular Things to be Seized
I. Information to be disclosed by Yahoo! (the “Provider”)

To the extent that the information described in Attachment A is within the possession,
custody, or control of the Provider, regardless of whether such information is stored, held or
maintained inside or outside of the United States, and including any emails, records, files, logs, or
information that has been deleted but is still available to the Provider, the Provider is required to
disclose the following information to the government for each account or identifier listed in
Attachment A for the time periods listed:

a. The contents of all e-mails associated with the account, including stored or
preserved copies of e-mails sent to and from the account, draft e-mails, the source and destination
addresses associated with each e-mail, the date and time at which each e-mail was sent, and the
size and length of each e-mail;

b. All records or other information regarding the identification of the account, to
include full name, physical address; telephone numbers and other identifiers, records of session
times and durations, the date on which the account was created, the. length of service, the IP address
used to register the account, log-in IP addresses associated with session times and dates, account
status, alternative e-mail addresses provided during registration, methods of connecting, log files,
and means and source of payment (including any credit or bank account number);

c. The types of service utilized;

d. All records or other information stored at any time by an individual using the

account, including address books, contact and buddy lists, calendar data, pictures, and files;
 

 

e. All records pertaining to communications between the Provider and any person

regarding the account, including contacts with support services and records of actions taken;
f. All files, keys, or other information necessary to decrypt any data produced in an
encrypted form, when available to Yahoo; and |
| g. For all information required to be disclosed pursuant to this warrant, the physical
location or locations where the information is stored.
The Provider is hereby ordered to disclose the above information to the government within

fourteen days of the issuance of this warrant.
Il. Information to be seized by the government
All information described above in Section I that constitutes fruits, evidence and
instrumentalities of violations of Title 21, United States Code, Sections 829(e), 841(a)(1), 841(h),
846, and 843(c)(2)(A), including, for each account or identifier listed on Attachment A and for the
time periods listed on Attachment A, information pertaining to the following matters: |
a. The importation and distribution of controlled substances and other prescription
medications. | |

b. Information relating to the identity of any and all individuals who operate or

_ maintain online pharmacies that sell controlled substances and other prescription medications.

c. Records of payment made in relation to the operation and maintenance of online

pharmacies that sell controlled substances and other prescription medications, including proceeds

from such sales.
d. Information relating to who created, used, or communicated with the account or

identifier, including records about their identities and whereabouts.

 
